Case 3:19-mj-00208-LRA Document 3 Filed 08/05/19 Page 1 of 19

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
NORTHERN DIVISION

 

IN THE MATTER OF THE SEARCH OF

 

 

PECO FOODS CaseNo. 6. (AM) ADS LRA
1039 WEST FULTON STREET =
CANTON, MS 39046 Filed Under Seal

AFFIDAVIT IN SUPPORT OF

AN APPLICATION FOR AN ADMINISTRATIVE SEARCH WARRANT

I, Anthony Todd Williams Jr., being first duly sworn, hereby depose and state as follows:

INTRODUCTION AND AGENT BACKGROUND

li I make this affidavit in support of an application for an administrative search

warrant to search the following premises and seize the items listed in Attachment B:
a. The business is located at 1039 West Fulton Street, Canton, Mississippi

39046, and its curtilage and outbuildings, appurtenances, and attached and detached garages and
vehicles and trailers located on such curtilage, including any and all parking lots and persons
inside vehicles; more particularly described in Attachment A.

Z. This affidavit is submitted in support of an application, pursuant to Title 8,
United States Code, Section 1357, for a warrant to search the premises of PECO FOODS (1039
West Fulton Street, Canton, Mississippi 39046) for undocumented illegal aliens.

3. I am a Special Agent with Homeland Security Investigations (“HSI”), within
United States Immigration and Customs Enforcement (“ICE”). I am assigned to the Office of the
Resident Agent in Charge, Jackson, Mississippi. I have been trained specifically in the
investigation and elements of federal crimes at the Federal Law Enforcement Training Center at

Glynco, Georgia. I hold Bachelors of Art and Masters of Science degrees in Criminal Justice
Case 3:19-mj-00208-LRA Document 3 Filed 08/05/19 Page 2 of 19

from the University of Southern Mississippi. I am also a graduate of the United States Border
Patrol Academy at the Federal Law Enforcement Training Center in Artesia, New Mexico. I
have approximately 10 years of experience as a federal law enforcement officer and criminal
investigator.

4. My experience as a federal law enforcement officer and criminal investigator
includes the investigation and prosecution of violations of criminal laws relating to unlawful
entry, employment, and physical presence in the United States of individuals subject to the
Immigration and Nationality Act. My current duties include conducting criminal investigations
of violations of Federal Statutes and administrative violations of the Immigration and Nationality
Act and Title 8 of the United States Code.

5. This affidavit is intended to show only that there is sufficient probable cause for
the requested warrant and does not set forth all of my knowledge about this matter. This
affidavit is based on my knowledge arising from my participation in this investigation; upon
information provided to me by other HSI agents, law enforcement officers and government
officials jointly participating in this investigation. Because this affidavit is being submitted for
the limited purpose of establishing probable cause for the issuance of a search warrant, it does
not contain every fact known to me or other agents of HSI.

6. Based on my training and experience and the facts as set forth in this affidavit,
there is probable cause to believe that undocumented illegal aliens are present at PECO FOODS.
There is also probable cause to search the premises described in Attachment A for evidence of

these crimes and contraband or fruits of these crimes, as described in Attachment B.
Case 3:19-mj-00208-LRA Document 3 Filed 08/05/19 Page 3 of 19

ADMINISTRATIVE PROBABLE CAUSE

7. Open source queries for PECO FOODS revealed website
http://www.pecofoods.com. According to the website’s homepage, PECO FOODS is a fully
integrated poultry processing and packaging company with a corporate office located in
Tuscaloosa, Alabama, and processing plants throughout Mississippi, Alabama, and Arkansas.
According to the website’s About Us page, PECO FOODS is the eighth largest poultry producer
in the United States producing 24 million pounds of poultry per week, and is privately held and
family managed. The website’s “About Us” page lists processing plants in the below locations:

Tuscaloosa, Alabama

Bay Springs, Mississippi

Sebastopol, Mississippi

Canton, Mississippi

Brooksville, Mississippi

Batesville, Arkansas

Pocahontas, Arkansas

The website’s “About Us” page lists live operations offices in the below locations:

Gordo, Alabama

Bay Springs, Mississippi

Sebastopol, Mississippi

Philadelphia, Mississippi

Batesville, Arkansas

Pocahontas, Arkansas

8. The website’s “About Us” page lists feed mills in the below locations:

3
Case 3:19-mj-00208-LRA Document 3 Filed 08/05/19 Page 4 of 19

Gordo, Alabama

Bay Springs, Mississippi

Lake, Mississippi

Philadelphia, Mississippi

Newark, Arkansas

Corning, Arkansas

9. The website’s “About Us” page lists hatcheries in the below locations:

Gordo, Alabama

Sebastopol, Mississippi

Philadelphia, Mississippi

Batesville, Arkansas

Pocahontas, Arkansas

HISTORICAL ICE ENCOUNTERS/ARRESTS

10. Queries of the Enforcement Integrated Database Arrest Graphic User Interface for
Law Enforcement (EAGLE) revealed approximately 222 historical ICE encounters and/or arrests
(from November 18, 2002 to June 13, 2019) of illegal aliens who during processing indicated
employment at PECO FOODS. In addition to indicating employment at PECO FOODS,
numerous of the illegal aliens presented agents with PECO FOODS employment identification
documents (IDs), containing their photographs and assumed identities utilized for employment.

11. On June 20, 2012, Leonel Gomez-Gomez, a Guatemalan national, was
encountered by the Jackson, Mississippi, ICE Enforcement and Removal Operations (ERO)
office during Criminal Alien Program (CAP) checks at the Madison County Jail in Canton,

Mississippi. According to ICE records, Gomez-Gomez admitted to being a citizen of Guatemala

4
Case 3:19-mj-00208-LRA Document 3 Filed 08/05/19 Page 5 of 19

and did not possess legal documents to work or reside in the United States. Gomez-Gomez was
administratively arrested by ERO Jackson. ICE records listed the “Name and Address of
(Last)(Current) United States Employer” as “PECO FOODS US.” During processing Gomez-
Gomez presented a Peco Foods ID card. The front face of the PECO FOODS ID card contained
the below identifiers:

A photograph appearing to be Leonel Gomez-Gomez

The name Gustavo Oropeza Jr.

“Peco Foods, Inc.”

The back of the PECO FOODS ID card contained the below identifiers:

“This card is the property of PECO.”

“If you are going to be absent or late, please telephone your Supervisor or Personnel

immediately at 601-859-6161.”

“If found please drop in any United States Mailbox

Return Postage Guaranteed

Peco Foods, Inc.

P.O. Box 419

Canton, MS 39046”

12. | Open source queries for phone number 601-859-6161 revealed website
www.pecofoods.com/contacts.php. The PECO FOODS webpage listed contact information for
all their locations including:

“Peco Foods, Inc. — Canton West Fulton Street Processing Plant

1039 West Fulton Street

Canton, MS 39046
Case 3:19-mj-00208-LRA Document 3 Filed 08/05/19 Page 6 of 19

Phone: (601) 859-6161”

13. On January 08, 2014, Lucas Santizo-Carrmelo, a Guatemalan national, was
encountered by the Jackson, Mississippi, ICE ERO office during CAP checks at the Madison
County Jail in Canton, Mississippi. According to ICE records, Santizo-Carrmelo admitted to
being a citizen of Guatemala and did not possess legal documents to work or reside in the United
States. Santizo-Carmelo was administratively arrested by ERO Jackson. ICE records listed the
“Name and Address of (Last)(Current) United States Employer” as “PECO FOODS.” During
processing Santizo-Carrmelo presented a PECO FOODS ID card. The front face of the PECO
FOODS ID card contained the below identifiers:

A photograph appearing to be Lucas Santizo-Carrmelo

The name Ricardo Loera

“Peco Foods, Inc.”

The back of the PECO FOODS ID card contained the below identifiers:

“This card is the property of PECO.”

“If you are going to be absent or late, please telephone your Supervisor or Personnel

immediately at 601-859-6161.”

“Tf found please drop in any United States Mailbox

Return Postage Guaranteed

Peco Foods, Inc.

P.O. Box 419

Canton, MS 39046”

14. On July 26, 2017, Gilberto Rafael Romero-Lopez, a Guatemalan national, was

encountered by the Jackson, Mississippi, ICE ERO office during a Field Operation Worksheet
6
Case 3:19-mj-00208-LRA Document 3 Filed 08/05/19 Page 7 of 19

(FOW) search in Canton, Mississippi for the subject. According to ICE records, ICE officers
received information that the subject was possibly working at PECO FOODS in Canton,
Mississippi. ICE officers made contact with the plant manager and human resources staff. A
Spanish translator employed by PECO FOODS recognized a photo of the subject as an employee
working in the plant. PECO FOODS Management escorted the identified employee into a private
conference room. ICE Officers were able to positively identify the individual as Gilberto Rafael
Romero-Lopez, the target of the FOW, using a photograph from his previous immigration
encounter. ICE officers identified themselves as Deportation Officers with ICE and requested
identification from the subject. Subject stated that his name was Benivamonde Martin. During
the interview with ICE officers, Romero-Lopez admitted to being a citizen of Guatemala and did
not possess legal documents to work or reside in the United States. Romero-Lopez was
administratively arrested by ERO Jackson and transported for processing. PECO FOODS
provided ICE officers with a “Peco Foods of Mississippi, Inc. Employee Detail” printout
associated with Romero-Lopez. It contained a photograph of Gilberto Rafael Romero-Lopez and
listed the below information:

Personal

Martin Benivamonde

Date of Birth: 07/24/XXXKX

SSN: XXX-XX-5396

Administrative

Location: West Fulton Street Plant

Department: 104 Debone Days

Title: DAYS (REHIRE)
Case 3:19-mj-00208-LRA Document 3 Filed 08/05/19 Page 8 of 19

Employee ID: 7849

Status: Active

Hours: Full-Time

Hire Date: 05/30/2017

Supervisor: Clara Kincaid

15. Analysis of the above “Peco Foods of Mississippi, Inc. Employee Detail”
printout for Gilberto Rafael Romero-Lopez revealed he was working at the PECO FOODS, Inc.
Canton West Fulton Street Processing Plant (1039 West Fulton Street, Canton, MS 39046) at the
time of his arrest by ICE on July 26, 2017.

16. During processing Romero-Lopez presented a PECO FOODS ID card. The front
face of the PECO FOODS ID card contained the below identifiers:

A photograph appearing to be Gilberto Rafael Romero-Lopez

The name Martin Benivamonde

“Peco Foods, Inc.” |

The back of the Peco Foods ID card contained the below identifiers:

“This card is the property of PECO.”

“If you are going to be absent or late, please telephone your Supervisor or Personnel

immediately at 601-855-5001.”

“Tf found please drop in any United States Mailbox

Return Postage Guaranteed

Peco Foods, Inc.

P.O. Box 419

Canton, MS 39046”
Case 3:19-mj-00208-LRA Document 3 Filed 08/05/19 Page 9 of 19

17. Open source queries for phone number 601-855-5001 revealed website
https://iaspub.epa.gov/triexplorer/release_fac_profile? TRI=39046MRSHLOLDFL&year=2010&
trilib=TRIQI &FLD=&FLD=&FLD=&OFFDISPD=&OTHDISPD=&ONDISPD=&OTHOFFD
=, The United States Environmental Protection Agency website contained a Facility Profile
Report for PECO FOODS Inc., and listed the below information:

“TRI Facility Name: Peco Foods Inc.

Address: 1039 W Fulton St, Canton Mississippi 39046 (Madison)

County: Madison

Public Contact: Charles A. Pierce

Phone Number: 601-855-5001”

ALTERNATIVES TO DETENTION

18. ICE routinely utilizes the Alternatives to Detention (ATD) Program for subjects
in ICE custody. The Alternatives to Detention Program is a flight-mitigation tool that uses
technology and case management to ensure compliance with release conditions and facilitate
alien compliance with court hearings and final orders of removal while allowing aliens to remain
in their community contributing to their families, community organizations, and, if necessary,
wrapping-up their affairs in the United States as they move through immigration proceedings.
The ATD Program is not a substitute for detention nor is it used as a removal tool; however, the
program may be appropriate for an alien who is released pursuant to: an Order of Release on
Recognizance (OREC), an Order of Supervision (OSUP), a grant of parole; or a bond (unless the
immigration judge or board of immigration appeals has determined custody and did not include
ATD as a provision). To be eligible for the ATD program participants must be adults 18 years of

age or older, be removable, and be at some stage of immigration proceedings. The ATD Program

9
Case 3:19-mj-00208-LRA Document 3 Filed 08/05/19 Page 10 of 19

supervises participants, with contractor support, utilizing a combination of home visits, office
visits, alert response, court tracking, and technology. The current government contractor (BI
Inc.) for ATD operates under the Intensive Supervision Appearance Program (ISAP). The ISAP
III contract allows ATD officers the ability to determine the frequency of home and office visits,
types of technology, telephonic, GPS or SmartLink, court and alert management. Case
management levels and technology assignment can be reviewed and adjusted by the ATD officer
at any time depending upon change in circumstances and compliance.

19. The ATD Program utilizes three (3) different forms of technology that help
monitor participants while enrolled in the program. The forms of technology include:

a. Telephonic reporting utilizes a participant’s voice to create a biometric
voiceprint during the enrollment process, every time the participant calls
in his/her voice is compared against the voiceprint.

b. GPS monitoring requires at least three (3) satellites to locate a unit
attached to the participant’s ankle. When a participant is within range of
more than three satellites a GPS unit give more accurate data regarding the
participant’s location.

c. SmartLink enables ATD officers and case specialists to keep participants
focused on the conditions of release via their smartphone or tablet, they
are able to verify a participant’s identity, determine their location, and
quickly collect status change information.

20. — Enrollment in the ATD program does not grant any immigration benefits

including employment authorization.

10
Case 3:19-mj-00208-LRA Document 3 Filed 08/05/19 Page 11 of 19

ILLEGAL ALIENS ENROLLED IN ATD & EMPLOYED BY PECO FOODS

21. Queries of the subjects enrolled in the ICE ERO Jackson ATD program revealed
21 illegal aliens worked at PECO FOODS processing plants in Mississippi. Of the 21 identified
illegal aliens currently working at PECO FOODS processing plants in Mississippi, 14 illegal
aliens, as of July 29, 2019, worked at the PECO FOODS processing plant in Canton, Mississippi
(1039 West Fulton Street, Canton, Mississippi 39046.)

22. Below are examples of subjects currently enrolled in the ICE/ERO Jackson ATD
program who have reported working for PECO FOODS and the analysis of historical GPS
coordinates for the subjects, along with their history:

23. On April 24, 2016, Yuri Diaz-Sanchez, a Guatemalan national, was encountered
by USBP agents near San Luis, Arizona. At the time of the encounter, USBP agents determined
Diaz-Sanchez did not possess legal documents to work or reside in the United States. Diaz-
Sanchez was administratively arrested by USBP and transported for processing. Diaz-Sanchez
was processed as a Notice to Appear and turned over to ICE for custody determination. Diaz-
Sanchez provided ICE with an address of 611 Terry Lane, Carthage, Mississippi, was enrolled in
the ICE ERO ATD program, and placed on GPS monitoring pending removal from the United
States.

24. Queries of the historical GPS coordinates associated with Yuri Diaz-Sanchez’s
electronic monitoring ankle bracelet revealed numerous daily captured coordinates located
within the PECO FOODS Canton West Fulton Street Processing Plant. Historical GPS
coordinates also revealed Diaz-Sanchez travels from Carthage, Mississippi, to the PECO
FOODS Canton West Fulton Street Processing Plant multiple times a week. Upon arriving at the

PECO FOODS Canton West Fulton Street Processing Plant, Diaz-Sanchez remains on the PECO

11
Case 3:19-mj-00208-LRA Document 3 Filed 08/05/19 Page 12 of 19

FOODS Canton West Fulton Street Processing Plant property for approximately 10 hours. For
example, on April 11, 2019, at approximately 5:30 am Diaz-Sanchez left her residence and
began travelling to the PECO FOODS Canton West Fulton Street Processing Plant. Diaz-
Sanchez arrived at the PECO FOODS Canton West Fulton Street Processing Plant at
approximately 6:10 am. Diaz-Sanchez remained at the PECO FOODS Canton West Fulton Street
Processing Plant until approximately 3:14 pm, when she departed and returned to her residence.

25. Record checks for Yuri Diaz-Sanchez revealed she does not have employment
authorization from the United States Department of Homeland Security.

26. On August 17, 2015, Fabiola Gabriel-Coronado, a Guatemalan national, was
encountered by USBP agents near the Rio Grande Valley, Texas, area. At the time of the
encounter, USBP agents determined Gabriel-Coronado did not possess legal documents to work
or reside in the United States. Gabriel-Coronado was administratively arrested by USBP and
transported for processing. Gabriel-Coronado was processed as a Re-instate and turned over to
ICE for custody determination. Gabriel-Coronado provided ICE with an address of 315 Harvey
Watkins Drive South, Madison, Mississippi, was enrolled in the ICE ERO ATD program, and
placed on GPS monitoring pending removal from the United States.

27. Queries of the historical GPS coordinates associated with Fabiola Gabriel-
Coronado’s electronic monitoring ankle bracelet revealed numerous daily captured coordinates
located within the PECO FOODS Canton West Fulton Street Processing Plant. Historical GPS
coordinates also revealed Gabriel-Coronado travels from Madison, Mississippi, to the PECO
FOODS Canton West Fulton Street Processing Plant multiple times a week. Upon arriving at the
PECO FOODS Canton West Fulton Street Processing Plant, Gabriel-Coronado remains on the

PECO FOODS Canton West Fulton Street Processing Plant property for approximately 10 hours.
12
Case 3:19-mj-00208-LRA Document 3 Filed 08/05/19 Page 13 of 19

For example, on July 25, 2019, at approximately 10:50 pm Gabriel-Coronado left her residence
and began travelling to the PECO FOODS Canton West Fulton Street Processing Plant. Gabriel-
Coronado arrived at the PECO FOODS Canton West Fulton Street Processing Plant at
approximately 10:55 pm. Gabriel-Coronado remained at the PECO FOODS Canton West Fulton
Street Processing Plant until approximately 7:55 am on July 26, 2019, when she departed.

28. Record checks for Fabiola Gabriel-Coronado revealed she does not have
employment authorization from the United States Department of Homeland Security.

29. On May 14, 2018, Albertina Gonzalez-Ramirez, a Guatemalan national, was
encountered by USBP agents near the Rio Grande Valley, Texas, area. At the time of the
encounter, USBP agents determined Gonzalez-Ramirez did not possess legal documents to work
or reside in the United States. Gonzalez-Ramirez was administratively arrested by USBP and
transported for processing. Gonzalez-Ramirez was processed and issued Notice to Appear and
turned over to ICE for custody determination. Gonzalez-Ramirez provided ICE with an address
of 305 Fernwood Drive South, Carthage, Mississippi, was enrolled in the ICE ERO ATD
program, and placed on GPS monitoring pending removal from the United States.

30. Queries of the historical GPS coordinates associated with Albertina Gonzalez-
Ramirez’s electronic monitoring ankle bracelet revealed numerous daily captured coordinates
located within the PECO FOODS Canton West Fulton Street Processing Plant. Historical GPS
coordinates also revealed Gonzalez-Ramirez travels from Carthage, Mississippi, to the PECO
FOODS Canton West Fulton Street Processing Plant multiple times a week. Upon arriving at the
PECO FOODS Canton West Fulton Street Processing Plant, Gonzalez-Ramirez remains on the
PECO FOODS Canton West Fulton Street Processing Plant property for approximately 10 hours.

For example, on July 25, 2019, at approximately 10:20 pm Gonzalez-Ramirez left Carthage,
13
Case 3:19-mj-00208-LRA Document 3 Filed 08/05/19 Page 14 of 19

Mississippi, and began travelling to the PECO FOODS Canton West Fulton Street Processing
Plant. Gonzalez-Ramirez arrived at the PECO FOODS Canton West Fulton Street Processing
Plant at approximately 10:50 pm. Gonzalez-Ramirez remained at the PECO FOODS Canton
West Fulton Street Processing Plant until approximately 8:23 am, when she departed and
returned to Carthage, Mississippi.

31. | Record checks for Albertina Gonzalez-Ramirez revealed she does not have
employment authorization from the U.S. Department of Homeland Security.

INTERVIEWS OF ATD ENROLLEES WORKING AT PECO FOODS

32. On May 08, 2019, HSI SA Todd Williams and ICE ERO Deportation Officer
(DO) Francisco Ayala conducted an interview of Brenda Soledad Lopez-Lopez at the HSI
Jackson, Mississippi office. During the interview, Lopez-Lopez stated that she is a Guatemalan
national that illegally entered the United States on or about August 2018. Lopez-Lopez stated
that she has been employed at the PECO FOODS chicken processing plant in Canton,
Mississippi, (1039 West Fulton Street, Canton, MS) for approximately eight to nine months.
According to Lopez-Lopez she illegally purchased a fraudulent Tennessee identification
document (ID) containing her photograph, a copy of a social security card, and a copy of a
United States birth certificate, to be utilized to gain employment at PECO FOODS, from an
unknown Guatemalan female known as “Aura” for approximately $600.00. Lopez-Lopez stated
that all three documents contained the personal identifying information (PII) belonging to Shaela
P. Cortez.

33.  A-search of Mississippi Department of Employment Security records containing
Employer’s Quarterly Wages for PECO FOODS, revealed on the first quarter of 2019, Shaela P.

Cortez (social security number XXX-XX-0189) earned $6,792.13. Additional analysis of PECO

14
Case 3:19-mj-00208-LRA Document 3 Filed 08/05/19 Page 15 of 19

FOODS first quarter of 2019 wages revealed Brenda Soledad Lopez-Lopez was not earning
wages.

34. On May 14, 2019, HSI SA Todd Williams and ICE DO Francisco Ayala
conducted an interview of Yuri Diaz-Sanchez at the HSI Jackson, Mississippi office. During the
interview, Diaz-Sanchez stated that she is a Guatemalan national that illegally entered the United
States approximately three years ago. Diaz-Sanchez stated that she has been employed at the
PECO FOODS chicken processing plant in Canton, Mississippi, (1039 West Fulton Street,
Canton, MS) for approximately two years. According to Diaz-Sanchez she illegally purchased a
fraudulent Tennessee identification document (ID) containing her photograph, and the personal
identifying information (PII) belonging to Elizabeth Dominguez to gain employment at PECO
FOODS.

35.  Asearch of Mississippi Department of Employment Security records containing
Employer’s Quarterly Wages for PECO FOODS, revealed on the first quarter of 2019, Elizabeth
Dominguez (social security number XXX-XX-0073) earned $6,442.31. Additional analysis of
PECO FOODS first quarter of 2019 wages revealed Yuri Diaz-Sanchez was not earning wages.

RECENT ARRESTS OF ILLEGAL ALIENS EMPLOYED BY PECO FOODS

36. On June 04, 2019, ICE officers encountered Edwin Westphal Ramirez-Cardona,
an illegal alien from Guatemala, while conducting CAP duties at the Madison County Detention
Center in Canton, Mississippi. Ramirez-Cardona, was administratively arrested by ICE officers
and transported to the ERO Jackson, Mississippi, office for administrative processing.

37. During administrative processing, Edwin Westphal Ramirez-Cardona stated he
was currently employed at the PECO FOODS chicken processing plant in Canton, Mississippi,

(1039 West Fulton Street, Canton, Mississippi) as a chicken packer on the night shift (1.e., 11:00

15
’ Case 3:19-mj-00208-LRA Document 3 Filed 08/05/19 Page 16 of 19

pm- 9:00 am.) Ramirez-Cardona stated that he has worked at PECO FOODS for the past two
years and utilized the name Juan Luciano to gain employment. According to Ramirez-Cardona,
he paid approximately $300.00 to an unknown subject to purchase the social security number he
utilized to gain employment.

38. A-search of Mississippi Department of Employment Security records containing
Employer’s Quarterly Wages for PECO FOODS, revealed on the first quarter of 2019, Juan C
Luciano (social security number XXX-XX-3480) earned $9,467.90. Additional analysis of
PECO FOODS first quarter of 2019 wages revealed Edwin Westphal Ramirez-Cardona was not
earming wages.

39. On June 06, 2019, HSI SA Todd Williams and ICE DO Francisco Ayala
conducted a telephonic interview of aggravated identity theft victim Juan Carlos Martinez-
Luciano. During the interview, Martinez-Luciano, a native of Puerto Rico, acknowledged that he
knew his personal identifying information (PII) was compromised. According to Martinez-
Luciano, approximately a year ago he lost his wallet along with his identification documents
(IDs) in Puerto Rico. Martinez-Luciano stated that he was recently contacted by the Internal
Revenue Service (IRS) via mail, and informed that an unknown subject had utilized his PII to
illegally gain employment in the United States. Martinez-Luciano stated that he has never
worked at PECO FOODS in Mississippi. Additionally, Martinez-Luciano stated that he has never
given anyone permission to utilize his PII to gain employment.

40. On June 13, 2019, ICE officers encountered Jaime Orlando Agustin-Felix, an
illegal alien from Guatemala, while conducting CAP duties at the Madison County Detention
Center in Canton, Mississippi. Agustin-Felix, was administratively arrested by ICE officers and

transported to the ERO Jackson, Mississippi, office for administrative processing.

16
Case 3:19-mj-00208-LRA Document 3 Filed 08/05/19 Page 17 of 19

41. During administrative processing, Jaime Orlando Agustin-Felix stated he was
currently employed at the PECO FOODS chicken processing plant in Canton, Mississippi, (1039
West Fulton Street, Canton, Mississippi) on the cleaning crew (i.e., 4:00 pm to 10:00 pm.)
Agustin-Felix stated that he has worked at PECO FOODS for the past 12 years and utilized his
birth given name Jaime Orlando Agustin-Felix to gain employment.

42. A search of Mississippi Department of Employment Security records containing
Employer’s Quarterly Wages for PECO FOODS, revealed on the first quarter of 2019, Jaime
Agustin (social security number XXX-XX-8392) earned $8,319.61.

43. Additional record checks for social security number XXX-XX-8392, utilized by
Jaime Orlando Agustin-Felix to work at PECO FOODS revealed negative results, suggesting the
number has never been assigned.

44. On July 09, 2019, ICE officers encountered Byron Vicente Lopez-Perez, an
illegal alien from Guatemala, while conducting CAP duties at the Madison County Detention
Center in Canton, Mississippi. Lopez-Perez, was administratively arrested by ICE officers and
transported to the ERO Jackson, Mississippi, office for administrative processing.

45. On July 09, 2019, at approximately 11:30 am, HSI SA Todd Williams and ICE
ERO DO Francisco Ayala conducted an interview of Byron Vicente Lopez-Perez at the
HSI/ERO Jackson, Mississippi office. During the interview, Lopez-Perez stated he was currently
employed at the PECO FOODS chicken processing plant in Canton, Mississippi, (1039 West
Fulton Street, Canton, Mississippi) as a forklift driver on the day shift (i-e., 7:00 am to 5:00 pm.)
Lopez-Perez stated that he has worked at PECO FOODS for the past 4 years and utilized the

personal identifying information of Manuel Garcia to gain employment. According to Lopez-

17
Case 3:19-mj-00208-LRA Document 3 Filed 08/05/19 Page 18 of 19

Perez, he paid approximately $1,000.00 to an unknown subject to purchase the Tennessee
identification document and social security number he utilized to gain employment.

46. | Asearch of Mississippi Department of Employment Security records containing
Employer’s Quarterly Wages for PECO FOODS, revealed on the first quarter of 2019, Manuel
Garcia (social security number XXX-XX-1421) earned $12,110.56 and Manuel Garcia (social
security number XXX-XX-6337) earned $10,189.66. Additional analysis of PECO FOODS first
quarter of 2019 wages revealed Byron Vicente Lopez-Perez was not earning wages.

47. This affidavit is being submitted simultaneously with a criminal warrant for
inspection to search at Peco Foods, Inc. — Canton West Fulton Street Processing Plant, located at
1039 West Fulton Street Canton, MS 39046, for evidence of unlawfully employing illegal aliens.

CONCLUSION

48. Based on the facts and information as stated in this affidavit and my training and
experience, I submit that this affidavit supports probable cause for a warrant to search the
PREMISES described in Attachment A and seize the items described in Attachment B.

49, __ Based upon my training and experience, combined with the facts and observations
set forth in the foregoing paragraphs, I have reason to believe that undocumented illegal aliens
are present at 1039 West Fulton Street, Canton, Mississippi 39046.

50. Inconsideration of the facts presented, I respectfully request that this Court issue
a search warrant for the premises located at 1039 West Fulton Street, Canton, Mississippi 39046,
and all appurtenances thereto as more fully described in Attachment A and authorize the seizure

of the items described in Attachment B to this Affidavit.

18
Case 3:19-mj-00208-LRA Document 3 Filed 08/05/19 Page 19 of 19

REQUEST FOR SEALING

 

a1, 1 further request that the Court order that all papers in support of this application,
including the affidavit and search warrant, be sealed until further order of the Court. These
documents discuss an ongoing criminal investigation that is neither public nor known to all of
the targets of the investigation. Accordingly, there is good cause to seal these documents

because their premature disclosure may seriously jeopardize that investigation.

Respectfully submitted,

(cat Add WoW: qh.
Anthony Todd Williams Jr. !

Special Agent

US Immigration and Customs Enforcement
Homeland Security Investigations

Yh
Subscribed and sworn to before me on this the Ss day of August, 2019

LINDA R. ANDERSON
UNITED STATES MAGISTRATE JUDGE

19
